Citation Nr: 9902282	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-07 135	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for organic brain damage and a psychiatric 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1959 to May 1961.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  The veteran appeared at a 
personal hearing before a Member of this Board sitting at the 
RO in August 1998.

In December 1997, the Board remanded this case for the 
development of additional evidence.  The requested 
development having been completed, to the extent possible, 
this matter is now ready for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that while he was 
hospitalized at a VA Medical Center between June 24 and 
August 3, 1977, he was injected with a large dose of 
Thorazine which caused him to develop brain damage and a 
psychiatric disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the veteran has failed to carry his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that he has presented a well-grounded 
claim of entitlement to benefits under 38 U.S.C.A. § 1151 for 
organic brain damage and a psychiatric disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary to an equitable 
disposition of this appeal has been obtained.

2.  No competent medical evidence has been submitted to show 
that the veteran developed organic brain damage, a 
psychiatric disorder, or any other disability, as a result of 
an improper injection of Thorazine during his VA 
hospitalization from June to August 1997;  further, no 
competent medical evidence has been submitted to show that 
the veteran was given any such injection during that 
hospitalization.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for entitlement to benefits under 
38 U.S.C.A. § 1151 for organic brain damage, and a 
psychiatric disorder.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 1998);  38 C.F.R. §§ 3.358, 3.800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim;  
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail.  In such a case, 
there is no duty to assist him further in the development of 
such claim, because such additional development would be 
futile.  38 U.S.C.A. § 5107.  As will be explained below, we 
find that the veterans claim is not well-grounded.  See 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

The VA medical records contained in the claims file show that 
the veteran was admitted to a VA Medical Center on June 24, 
1977 because of delusions and possible auditory 
hallucinations of a few years duration.  He had a history of 
one prior VA hospitalization, in 1975, when he was treated 
for a nervous breakdown.  During his hospitalization from 
June 24 to August 3, 1977, he was treated with Haldol, 
Dalmane, and Cogentin.  The records do not indicate that any 
Thorazine was administered to him at that time.  The 
diagnosis was paranoid schizophrenia.

The veteran had subsequent admissions to VA Medical Centers 
for his psychiatric disorder in November 1977, April to June 
1978, July 1978, July to October 1979, and March to April 
1982.  The hospital summary of his April 1978 admission notes 
that he was treated at that time with Thorazine and Haldol.  
The hospital summary of his July 1978 admission reported that 
he was found to have some parkinsonian signs which were 
probably due to prior treatment with Thorazine and Stelazine.  
However, those signs resolved after a change of medication.

In support of his claim, the veteran submitted letters, dated 
in May 1995, from private medical personnel Karen Bumann, 
P.A., and Susan K. Olson, C.N.P./P.A.C., both of Howard, 
South Dakota.  While these letters discussed the veterans 
long-standing psychiatric disorder, they did not address the 
question of whether the veteran suffered any ill effects from 
the alleged Thorazine injection in 1977.  

In December 1997, the Board remanded this case in order to 
attempt to locate the clinical records from the veterans VA 
hospitalization from June 24 to August 3, 1977.  The RO made 
three attempts to secure such records, however, the only 
pertinent record that could be located was the hospital 
summary.

The veteran appeared at a personal hearing before a Member of 
this Board, sitting at the RO, in August 1998.  He testified 
that he recalled being given a double dose injection of 
Thorazine by a nurse during his hospitalization at a VA 
Medical Center during the period from June 24 to August 3, 
1977.  He asserted that he believed he had developed a 
variety of disorders as a result of that injection, 
including: organic brain damage, a psychiatric disability, 
heart trouble, loss of his sex drive, diarrhea, flatulence, 
post-nasal drip, an urge to smoke, tinnitus, auditory 
hallucinations, hiccups, insomnia, excessive sneezing, 
vomiting, an urge to spit, and a slower rate of healing.  He 
stated that he had never been told by any medical personnel 
that any of these disorders were caused by a Thorazine 
injection, it was just his own belief that they were so 
caused.

Pursuant to 38 U.S.C.A. § 1151, generally where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veterans own willful 
misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  38 U.S.C.A. § 1151;  
38 C.F.R. § 3.800.  In Gardner v. Derwinski, 1 Vet.App. 584 
(1991), affd sub nom., Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), affd, Brown v. Gardner, ___ U.S. ___, 115 S.Ct. 
552 (1994), the United States Supreme Court held that fault 
of the VA need not be shown as an element of recovery under 
38 U.S.C.A. § 1151.  Title 38 C.F.R. § 3.358, an implementing 
regulation for 38 U.S.C.A. § 1151, has been revised to comply 
with the Gardner decision.

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that VA negligence would generally 
have to be shown for a claimant to obtain compensation under 
the statute.  This amendment, however, does not apply to 
cases filed prior to the effective date.  Pub. L. No. 104-
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied.  Cf. 
Karnas v. Derwinski, 1 Vet.App. 308 (1991) (in the present 
case, the former statute, which is discussed below, is more 
favorable to the veteran).  See also Dudnick v. Brown, 10 
Vet.App. 79 (1997).

To obtain VA compensation, however, a current disability is 
required.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992);  Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992);  
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992) (in the direct 
service connection context).  Further, that disability must 
be the result of VA hospitalization, surgical or medical 
treatment - essentially a medical nexus requirement.  Cf. 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995);  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993);  Caluza v. Brown, 7 Vet.App. 
498 (1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(medical nexus required in the direct service connection 
context).  The Board notes in passing that the medical nexus 
requirement for 38 U.S.C.A. § 1151 is actually a higher 
standard than what is required for direct service connection.  
For the latter, generally a claimant need only show that a 
disability had an onset in service;  for the former, a mere 
coincidental onset is not enough  VA treatment must be shown 
to be a causal factor.  38 C.F.R. § 3.358(c)(1).

In this case, the veteran has not presented any medical 
evidence to show that he current suffers from any 
disabilities which were caused by an injection of Thorazine 
during his VA hospitalization from June 24 to August 3, 1977.  
While the veteran is certainly capable of providing evidence 
of symptomatology, as a lay person he is generally not 
capable of opining on matters requiring medical knowledge, 
such as what caused those symptoms.  See Stadin v. Brown, 8 
Vet.App. 280, 284 (1995);  Robinette v. Brown, 8 Vet.App. 69, 
74 (1995);  Heuer v. Brown, 7 Vet.App. 379, 384 (1995);  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992);  Harvey v. 
Brown, 6 Vet.App. 390, 393-94 (1994).  

A well-grounded claim requires more than a mere assertion;  
the claimant must submit supporting evidence.  See Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  Since the veteran has 
submitted no medical opinion or other competent evidence in 
support of his claim for VA disability compensation for 
organic brain damage and a psychiatric disorder under the 
provisions of 38 U.S.C.A. § 1151, the Board finds that he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 1151;  38 C.F.R. 
§§ 3.358.  Thus, his appeal is denied. 

The Board views its discussion in this decision as sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for VA disability compensation 
benefits for organic brain damage and a psychiatric disorder, 
under the provisions of 38 U.S.C.A. § 1151.  See Robinette v. 
Derwinski, 8 Vet.App. 69, 77-78 (1995). 


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for organic brain damage and a psychiatric disorder is 
denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
